Citation Nr: 0633565	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  05-17 584A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1956 to 
April 1958.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from an August 2004 rating decision by 
the St. Petersburg, Florida Regional Office ("RO") of the 
Department of Veterans Affairs ("VA").  The August 2004 
rating denied service connection for migraine headaches.

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
veteran if further action is required.


REMAND

The record reflects that the veteran first requested the 
opportunity to testify before the Board via a video-
conference hearing in a May 2006 statement following a May 
2006 letter from the RO telling the veteran that it had 
certified his appeal to the Board and that he had 90 days 
from the date of the letter to ask to appear personally 
before the Board and give testimony concerning his appeal.  

The veteran has not testified with respect to the issue here 
on appeal and therefore, the case must be remanded for the 
scheduling of a video-conference hearing.  Hasty v. West, 13 
Vet. App. 230 (1999), Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a video-
conference hearing before the Board to 
be held at the local office.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


